Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020 and 05/10/2021 have been considered by the examiner. 
Response to Amendment
2.	The amendment filed 12/01/2021 has been entered. Currently claims 1, 4-9, 11, 13-15, and 17-20 remain pending. Independent claims 1 and 9 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, dependent claims 4, 6-8, 13, 17-19 were amended to correspond to the amendments of claims 1 and 9. Also, claim 1 has been amended to correct previous claim objections and claims 11 and 13 have been amended to correct previous 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 09/17/2021. Further 35 USC 112(b) and 101 rejections are recited below. Lastly, new claim 20 has been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 9, and addition of new claim 20 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 09/17/2021.
Applicant’s arguments, see Remarks on Pages 8-14, filed 12/01/2021, with respect to the 35 USC § 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: the primary reference, Harkins (U.S. Patent No. 8881733), is maintained for disclosing the crux of the 
Claim Objections
Claims 9, 11, 13-15, and 17 is objected to because of the following informalities:  
In claim 9, line 12, rephrase “the wire extends in an arcuate shape” to read --the wire is configured to extend in an arcuate shape--.
In claim 17, line 1-2, rephrase “the anchor points” to read --the first and second anchor points--.
Claims 11 and 13-15 are objected to for being dependent on an objected to claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “anchoring structure” in claim 1 and 20; “engagement structure” in claim 4; “oral appliance” in claim 9; “anchoring system” in claim 9; and “dental appliance” in claims 6 and 14; and “resilient device” in claims 1, 9, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “structure” or “system” are generic placeholders for the word “means”. For examination purposes, “anchoring structure” in claims 1 and 20 and “anchoring system” in claim 9 are interpreted as a dental device to anchor the wire 12 within a subject’s mouth including one or more springs, magnets, hydraulics, electrostatics, or the like, which may be attached to a dental appliance or directly implanted into the mouth (Specification, Page 7, Paragraph 38). For examination purposes, “engagement structure” in claim 4 is interpreted as an additional surface area to prevent the tongue from moving backwards into the oropharynx during inspiration that can be in the form of one or more wire coils 62 (Specification, Pages 13-14, Paragraph 55). For examination purposes, “oral appliance” in claim 9 and “dental appliance” in claims 6 and 14 are interpreted as a mouthguard, a retainer, a crown, or the like (Specification, Pages 14-15, Paragraph 57). For examination purposes, “resilient device” in claims 1, 9, and 20 is interpreted as a spring (Specification, Page 7, Paragraph 38).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 and claim 20, lines 8-9 recites the limitation "to the at least a first anchor point and at least a second anchor point".  There is insufficient antecedent basis for this limitation in the claims. Rephrase "to the at least a first anchor point and at least a second anchor point" in claim 1, lines 10-11 and claim 20, lines 8-9 to read --to at least a first anchor point and at least a second anchor point”. 
	Claims 17, line 2, and claim 20, line 9 recite the limitation “to at least one of the lower incisors”. There is insufficient antecedent basis for this limitation in the claims. Rephrase “to at least one of the lower incisors” to read --to at least one lower incisor--.
	Claims 4-8 and 17-19 are rejected for being dependent on an objected to claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-8, and 17-20 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, lines 2-4 and claim 20, lines 2-3 recites “a wire extending from a first end point to a second end point in an arcuate shape along a lingual surface on opposing sides of a mandible” which incorporates a mandible as a structural component of the invention. For examination purposes, rephrase “a wire extending from a first end point to a second end point in an arcuate shape along a lingual surface on opposing sides of a mandible” claim 1, lines 2-4 and claim 20, lines 2-3 to read --a wire configured to extend from a first end point to a second end point in an arcuate shape along a lingual surface on opposing sides of a mandible--.
Claims 4-8 and 17-19 are rejected based for being dependent on a rejected to claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 13-15 and 17-19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) and in further view of Keller (U.S. Patent No. 4468196). 
Regarding claim 1, Harkins discloses an oropharynx appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A,  and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway) comprising: a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) configured to extend from a first end point (Figure 4B, right end of wire 340A attached to right posterior portions 310) to a second end point (Figure 4B, left end of wire 340A attached to left posterior portions 320) in an arcuate shape along a lingual surface on opposing sides of a mandible of a subject, in a plane parallel to the mandible (Figure 4B, wire 340A extends in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible), where a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A) is adapted to prevent a pharyngeal portion of a tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD); securing the wire 340A to at least a first anchor point (Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A), and at least a second anchor point (Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A) proximal to the mandible of the subject (Figure 4B, anchor points proximal to mandible); wherein the wire 340A is sized and dimensioned so that the distal portion 390 prevents obstruction of an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use).
	However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue.
Naimer teaches an analogous oropharynx appliance 100 (Paragraph 34 and Figure 1, airway support assembly 100) comprising the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extending behind at least a portion of the pharyngeal portion of a tongue (Paragraphs 24, 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wire of Harkins, to extend behind the posterior pharyngeal portion of the tongue, as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
	However, the combination of Harkins in view of Naimer also fails to explicitly disclose bilateral anchoring structures that are connected to the first end point and the second end point and adapted to 
	Keller teaches an analogous appliance (Col. 4, lines 46-49 and Figure 3, mandibular apparatus) comprising bilateral anchoring structures 35,53,55,57 (Col. 6, line 42, Col. 8, lines 1-10, and Figure 3, tube 35, spring 55, and adjustment nuts 53,57 anchor the ends 41 of wire 39 to the band clasps 31A; This is the structure as defined by the 35 USC 112f analysis above) that are connected to the analogous first end point 41 (Figure 3, right end of wire 41) and the analogous second end point 41 (Figure 3, left end of wire 41) and adapted to secure the analogous wire 39 (Col. 6, line 45 and Figure 3, archwire 39) to at least an analogous first anchor point (Col. 6, lines 38-39 and Figure 3, anchor point on right band clasp 31A) and at least an analogous second anchor point (Col. 6, lines 38-39 and Figure 3, anchor point on left band clasp 31A) proximal to the mandible of the subject (Figure 3, wire 39 secured proximal to the mandible of the subject) in a removable fashion (Col. 8, lines 14-26 and Figure 3, the patient may readily reach into his mouth and grasp the front portion of the arch wire and, by pulling it forwardly, the ends of the arch wire will slip free of inside tubes 35 thus permitting the removal of the arch wire 39) while allowing movement (Col. 8, lines 1-29 and Figure 3, compression coil spring 55 exerts a forwardly directed force on the on the arch wire 39, with the force being adjustable as given by the nuts 53,57, so as to allow expansion or contraction of the archwire 39) of the analogous wire 39; and wherein the bilateral anchoring structures 35,53,55,57 comprise at least one resilient device 55 (Col. 8, lines 1-10, and Figure 3, compression coil spring 55 returns to its shape after being pressed; This is the structure as defined by the 35 USC 112f analysis above) that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion.
(Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there are bilateral anchoring structures connecting with the first and second end points comprising a resilient device, as taught by Keller, in order to provide an improved oropharynx appliance with an enhanced wire that has end points with a compression spring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user (Keller, Col. 8, lines 1-29).  
Regarding claim 4, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses: 
Harkins discloses wherein the distal end portion 390 comprises an engagement structure 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A; This is the structure as defined by the 112f analysis above).
However, Harkins fails to explicitly disclose wherein the distal end portion comprises an engagement structure configured to further contact the posterior pharyngeal portion of the tongue.
Naimer teaches wherein the analogous distal end portion (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) comprises an engagement structure 102 (Paragraph 24 and Figure 1, stent 102 is an equivalent structure to the wire coils as described by the 112f analysis above) configured to further contact the posterior pharyngeal portion of the tongue (Paragraph 24, stent 102 may be made from a relatively smooth material and may be configured to have a relatively small external surface area to limit contact of the stent with oropharyngeal tissue when the stent is in position during sleep. The smoothness of the material and relatively small contact area of a stent and oropharynx tissue in accordance with an embodiment of the invention tends to moderate the gag reflex while still maintaining an opening wide enough to allow adequate air flow through the posterior pharynx).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distal end portion 390 (Harkins, Col. 6, lines 30-34 and Figure 4B) of Harkins, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
Regarding claim 6, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 5, line 24, Col. 6, lines 4-9, 30-34, and Figure 4B of Harkins; in Col. 6, lines 38-39, 42, 45, Col. 8, lines 1-10, and Figure 3 of Keller) wherein the at least one anchoring structure 35,53,55,57 (Keller, Col. 6, line 42, Col. 8, lines 1-10, and Figure 3, band clasps 31A  mate with wire 39 via the tube 35, spring 55, and adjustment nuts 53,57) further comprises a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Keller, Col. 6, lines 38-39 and Figure 3, band clasps 31A) adapted to mate with (Harkins, Col. 6, lines 4-9 and Figure 4B, flexible orthodontic/dental wire 340A attaching to the posterior sides 310,320 of the mandibular tray on the buccal flange in the second molar area; Keller, Col. 6, lines 38-39 and Figure 3, band clasps 31A  mate with wire 39 via the tube 35, spring 55, and adjustment nuts 53,57) the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A and downwardly curved extension 390; Keller, Col. 6, line 45 and Figure 3, archwire 39), wherein the dental appliance comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 7, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col 6, lines 5-23 and Figure 4B of Harkins) wherein at least a portion of the wire 340A is coated with a biocompatible material (Harkins, Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention).
Regarding claim 8, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col 6, lines 5-23 and Figure 4B of Harkins) wherein the wire 340A comprises at least one of a biocompatible metal, a biocompatible polymer (Harkins, Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention), and an organic material. 
Regarding claim 9, Harkins discloses a system comprising: an oral appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A, and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway); a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) with two proximal end portions (Figure 4B, ends of wire 340A attached to right and left posterior portions 310,320) and a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A), wherein the wire 340A is sized and dimensioned so that the distal portion 390 thereof prevents a portion of a tongue of a subject from obstructing an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use); and mating the two proximal end portions (Figure 4B, ends of wire 340A attached to right and left posterior portions 310,320) of the wire 340A and the oral appliance 120,340A,390 at anchor points (Figure 4B, anchor points located at the connection between the right and left posterior portions 310, 320 of the mandibular tray 120 with wire 340A), wherein the wire 340A is configured to extend in an arcuate shape from each of the anchor points (Figure 4B, anchor points located at the connection between the right and left posterior portions 310, 320 of the mandibular tray 120 with wire 340A) along a lingual surface of a mandible of the subject in a plane parallel to the mandible (Figure 4B, wire 340A extends from right and left posterior portions 310, 320 in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible) such that the distal end portion 390 of the wire 340A prevents the pharyngeal portion of the tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD). 
However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue such that the distal end portion contacts a portion of the pharyngeal portion of the tongue. 
Naimer teaches (Paragraph 34, 37; Figure 1) an analogous oropharynx appliance (Paragraph 34 and Figure 1, airway support assembly 100) wherein the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extends behind at least a portion of the pharyngeal portion of the tongue such that the analogous distal end portion 102 (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) contacts a portion of the pharyngeal portion of the tongue (Paragraph 24, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distal end portion of Harkins, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
	However, the combination of Harkins in view of Naimer also fails to explicitly disclose an anchoring system configured to mate with the two proximal end portions of the wire and the oral appliance at anchor points, wherein the anchoring system is further configured to secure the wire in a predefined anatomical position with respect to the oral appliance; wherein the anchoring system comprise at least one resilient device that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion.
	Keller teaches an analogous oral appliance (Col. 4, lines 46-49 and Figure 3, mandibular apparatus) wherein an anchoring system 35,53,55,57 (Col. 6, line 42, Col. 8, lines 1-10, and Figure 3, tube 35, spring 55, and adjustment nuts 53,57 anchor the ends 41 of wire 39 to the band clasps 31A; This is the structure as defined by the 35 USC 112f analysis above) configured to mate with the analogous two proximal end portions 41 (Figure 3, ends of wire 41) of the analogous wire 39 (Col. 6, line 45 and Figure 3, archwire 39) and the analogous oral appliance (Col. 4, lines 46-49 and Figure 3, mandibular apparatus) at analogous anchor points (Col. 6, lines 38-39 and Figure 3, anchor point on band clasps 31A), wherein the anchoring system 35,53,55,57  is further configured to secure the analogous wire 39 in a predefined anatomical position (Col. 6, lines 38-39 and Figure 3, wire 39 secured to band clasps 31A via the tube 35, spring 55, and adjustment nuts 53,57 in a predefined anatomical position) with respect to the analogous oral appliance (Col. 4, lines 46-49 and Figure 3, mandibular apparatus); wherein the anchoring system 35,53,55,57 (comprise at least one resilient device 55 (Col. 8, lines 1-10, and Figure 3, compression coil spring 55 returns to its shape after being pressed; This is the structure as defined by the 35 USC 112f analysis above) that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the first and second end points of the wire with the anchor points (Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there is an anchoring system connecting with the first and second end points comprising a resilient device, as taught by Keller, in order to provide an improved oropharynx appliance with an enhanced wire that has end points with a compression spring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user (Keller, Col. 8, lines 1-29).  
Regarding claim 11, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 2, lines 56-57 and Figure 4B of Harkins) wherein at least one anchoring system 310,320 and the oral appliance 120,340A,390 is secured to the subject’s mouth in a removable fashion (Col. 2, lines 56-57 and Figure 4B, mandibular tray 120 with right and left posterior portions 310,320 for removably receiving and retaining the mandibular teeth). 
Regarding claim 13, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 6, lines 30-34 and Figure 4B of Harkins; in Col. 8, lines 1-29 and Figure 3 of Keller) wherein the anchoring system (Modification of Figure 4B of Harkins in view of Figure 3 of Keller, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring system 35,53,55,57 of Keller coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) is configured to force a portion of the wire 340A (Harkins, Col. 6, lines 30-34 and Figure 4B) to extend along the lingual surface of the subject’s mouth (Modification of Figure 4B of Harkins in view of Col. 8, lines 1-29 and Figure 3 of Keller, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the compression spring 55 of Keller, which provides a force on the wire 340A of Harkins to extend along the lingual surface).
Regarding claim 14, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 2, lines 56-57, Col. 5, lines 1-2, 24 and Figure 4B of Harkins; in Col. 6, lines 38-39 and Figure 3 of Keller) wherein the anchoring system (Modification of Figure 4B of Harkins in view of Figure 3 of Keller, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring system 35,53,55,57 of Keller coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) further comprises at least a portion of a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Keller, Col. 6, lines 38-39 and Figure 3, band clasps 31A; These are the structure as defined by the 112f analysis above) fitted to at least a portion of a subject’s mouth (Harkins, Col. 2, lines 56-57 and Figure 4B, mandibular tray 120 receives a subject’s mandibular teeth; Keller, Col. 6, lines 38-39 and Figure 3, band clasps 31A attached to mandibular tooth). 
Regarding claim 15, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 5, lines 24 and Figure 4B of Harkins; in Col. 6, lines 38-39 and Figure 3 of Keller) wherein the dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Keller, Col. 6, lines 38-39 and Figure 3, band clasps 31A) comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 18, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 3, lines 41-45 and Figure 4B of Harkins; in Col. 6, lines 38-39 and Figure 3 of Keller) wherein the bilateral anchoring structures (Modification of Figure 4B of Harkins in view of Figure 3 of Keller, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring structure 35,53,55,57 of Keller coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) are physically spaced apart from one another (Harkins, Col. 3, lines 41-45 and Figure 4B, right and left posterior portions 310, 320 of the mandibular tray 120 are spaced apart from one another; Keller, Col. 6, lines 38-39 and Figure 3, right and left tube 35, spring 55, and adjustment nuts 53,57 are spaced apart from one another).
Regarding claim 19, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above and further discloses (in Col. 3, lines 41-45 and Figure 4B of Harkins; in Col. 6, lines 38-39 and Figure 3 of Keller) wherein the bilateral anchoring structures (Modification of Figure 4B of Harkins in view of Figure 3 of Keller, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring structure 35,53,55,57 of Keller coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) are only connected to each other (Harksin, Figure 4B, wire 340A connecting right and left anchor points of right and left posterior portions 310,320; Keller, Figure 3, wire 39 connecting the right and left anchoring structure 35,53,55,57) by the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A and downwardly curved extension 390; Keller, Col. 6, line 45 and Figure 3, archwire 39).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) in view of Keller (U.S. Patent No. 4468196), as applied to claim 1, and in further view of Sanders (U.S. Patent No. 8074655). 
Regarding claim 5, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above but fails to explicitly disclose wherein at least one of the anchoring structures comprises a magnet configured to attach to a reciprocal magnetic member, wherein the reciprocal magnetic member is connected to a portion of the subject's mouth.
Sanders teaches an analogous oropharynx appliance 1610 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, shaft 1610 is adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 1651 for retracting the tongue to prevent sleep apnea) wherein the at least one analogous anchoring structure 1610,1630 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, an anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657, and each anchor member 1630 is a magnet 1691 or other nonferrous material. A single shaft 1610 connects to each anchor member 1630 such that a first end of the shaft 1610 connects to an anchor member 1630 disposed in or near the first PGF 1657 and the second end of the shaft 1610 connects to an anchor member 1630 disposed in or near the second PGF 1657. In one embodiment each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's. At least a portion of the shaft 1610 is disposed substantially adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 165.) comprises a magnet (Col. 40, lines 57-60, each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's) configured to attach to a reciprocal magnetic member 1691 (Col. 40, line 51, each anchor member 1630 is a magnet 1691), wherein the reciprocal magnetic member 1691 is connected to a portion of the subject's mouth (Col. 40, lines 50-51, anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Harkins in view of (Figure 4B of Harkins in view of Figure 16D of Sanders, modifying the ends of the elastic dental wire 340 of Harkins so that there is a magnetic element such as in the ends of shaft 1610 of Sanders) as taught by Sanders, in order to provide an improved oropharynx appliance that is capable of directly attaching inside a user’s mouth at the base of a user’s tongue in order to attract to a wire via magnetic connection (Sanders, Col. 40, lines 49-67 and Col. 41 lines 1-10). 
Claim 17, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) in view of Keller (U.S. Patent No. 4468196), as applied to claim 1, and in further view of Danielian (U.S. Patent Pub. No. 20130125902).
Regarding claim 17, the combination of Harkins in view of Naimer in view of Keller discloses the invention as described above but fails to explicitly disclose wherein the first and second anchor points are proximal to at least one lower incisor of the subject.
Danielian teaches an analogous appliance 100 (Paragraph 53 and Figures 1A-1C, oral appliance 100) wherein the analogous first and second anchor points (Paragraphs 53-54 and Figures 1A-1C, proximal ends of spine 110 attached to anchor points within base layer 104, located proximal to the lower incisors of patient) are proximal to at least one lower incisor of the subject.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the first and second anchor points of Harkins in view of Naimer in view of Keller, so that the first and second anchor points are proximal to the lower incisors of the subject, as taught by Danielian, in order to provide an improved oropharynx appliance with enhanced anchor points and anchoring structure that is located proximal to the lower incisors for allowing the wire to extend a greater distance from an anterior mouth portion to the . 
Claim 20, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) and in further view of Keller (U.S. Patent No. 4468196) and Danielian (U.S. Patent Pub. No. 20130125902).
Regarding claim 20, Harkins discloses an oropharynx appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A,  and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway) comprising: a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) configured to extend from a first end point (Figure 4B, right end of wire 340A attached to right posterior portions 310) to a second end point (Figure 4B, left end of wire 340A attached to left posterior portions 320) in an arcuate shape along a lingual surface on opposing sides of a mandible of a subject, in a plane parallel to the mandible (Figure 4B, wire 340A extends in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible), where a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A) of the wire 340A is adapted to prevent a pharyngeal portion of a tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD); securing the wire 340A to at least a first anchor point (Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A), and at least a second anchor point (Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A); wherein the wire 340A  is sized and dimensioned so that the distal portion 390 prevents obstruction of an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use).
However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue.
Naimer teaches an analogous oropharynx appliance 100 (Paragraph 34 and Figure 1, airway support assembly 100) comprising the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extending behind at least a portion of the pharyngeal portion of a tongue (Paragraphs 24, 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wire of Harkins, to extend behind the posterior pharyngeal portion of the tongue, as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 

Keller teaches an analogous appliance (Col. 4, lines 46-49 and Figure 3, mandibular apparatus) comprising bilateral anchoring structures 35,53,55,57 (Col. 6, line 42, Col. 8, lines 1-10, and Figure 3, tube 35, spring 55, and adjustment nuts 53,57 anchor the ends 41 of wire 39 to the band clasps 31A; This is the structure as defined by the 35 USC 112f analysis above) that are connected to the analogous first end point 41 (Figure 3, right end of wire 41) and the analogous second end point 41 (Figure 3, left end of wire 41) and adapted to secure the analogous wire 39 (Col. 6, line 45 and Figure 3, archwire 39) to at least an analogous first anchor point (Col. 6, lines 38-39 and Figure 3, anchor point on right band clasp 31A) and at least an analogous second anchor point (Col. 6, lines 38-39 and Figure 3, anchor point on left band clasp 31A) in a removable fashion (Col. 8, lines 14-26 and Figure 3, the patient may readily reach into his mouth and grasp the front portion of the arch wire and, by pulling it forwardly, the ends of the arch wire will slip free of inside tubes 35 thus permitting the removal of the arch wire 39) while allowing movement (Col. 8, lines 1-29 and Figure 3, compression coil spring 55 exerts a forwardly directed force on the on the arch wire 39, with the force being adjustable as given by the nuts 53,57, so as to allow expansion or contraction of the archwire 39) of the analogous wire 39; and wherein the bilateral anchoring structures 35,53,55,57 comprise at least one resilient device 55 (Col. 8, lines 1-10, and Figure 3, compression coil spring 55 returns to its shape after being pressed; This is the structure as defined by the 35 USC 112f analysis above) that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion.
(Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there are bilateral anchoring structures connecting with the first and second end points comprising a resilient device, as taught by Keller, in order to provide an improved oropharynx appliance with an enhanced wire that has end points with a compression spring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user (Keller, Col. 8, lines 1-29).  
However, the combination of Harkins in view of Naimer in view of Keller fails to explicitly disclose a first anchor point and a second anchor point each proximal to at least one lower incisor of the subject.
Danielian teaches an analogous appliance 100 (Paragraph 53 and Figures 1A-1C, oral appliance 100) wherein an analogous first anchor point (Paragraphs 53-54 and Figures 1A-1C, right proximal end of spine 110 attached to anchor points within right side of base layer 104, located proximal to the lower incisors of patient) and analogous second anchor point (Paragraphs 53-54 and Figures 1A-1C, left proximal ends of spine 110 attached to left anchor point within base layer 104, located proximal to the lower incisors of patient) are proximal to at least one lower incisor of the subject.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the first and second anchor points of Harkins in view of Naimer in view of Keller, so that the first and second anchor points are proximal to the lower incisors of the subject, as taught by Danielian, in order to provide an improved oropharynx appliance with enhanced anchor points and anchoring structure that is located proximal to the lower incisors for allowing the wire to extend a greater distance from an anterior mouth portion to the posterior tongue, allowing for increased adjustment throughout the length of the wire (Danielian, Paragraphs 53-54). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786